Citation Nr: 1143227	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee strain.

2.  Entitlement to an evaluation in excess of 10 percent for left wrist strain.

3.  Entitlement to an evaluation in excess of 10 percent for post-traumatic migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from June 1994 to December 2003. 

This matter comes before the Board of Veteraans' Appeals (Board) from a January 2008 rating decision by the aboveDepartment of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to increased evaluations for a left wrist disability and post-traumatic migraine headaches being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.



FINDING OF FACT

The competent evidence of record demonstrates that, throughout the rating period on appeal, the Veteran's service-connected left knee disability has been manifested by pain, with limitation of flexion no worse than to 135 degrees, with full extension, and without objective evidence of instability.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for service-connected left knee disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In July 2007, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his left knee claim and its duty to assist him in substantiating his claim under the VCAA.  A similar letter was sent to him in May 2008 with regard to his left knee disability.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).   Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The July 2007 and May 2008 letters also describes how VA determines disability ratings and effective dates per Dingess.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), private treatment records, and treatment records from the VA Central Texas Health Care System.

VA examinations with respect to the issue on appeal were obtained in August 2007 and April 2009.  38 C.F.R. § 3.159(c) (4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they were based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board observes that in his September 29, 2011, Appellant's Brief, the Veteran's representative noted that "where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the sated of the condition, the VA must provide a new examination.  See Procelle v. Derwinski, 2 Vet. App.629, 632 (1992) and Olson v. Principi, 3. Vet. App. 480, 482 (1992).  He specifically argues that a new VA examination is necessary because the Veteran has not been examined since August 2007.  The Board acknowledges this principle as articulated in Proscelle.  However, the Board observes that, as discussed above, the Veteran was, in fact, provided a VA examination for his left knee in April 2009.  Further, the Board notes that the Veteran has not actually asserted a worsening of his left knee disability since his April 2009 examination.  Rather, the record reflects that he reported a worsening of his left knee disability during his March 2009 RO hearing, and that the April 2009 VA examination was scheduled in response to these complaints.  No such statements have been submitted by the Veteran since the April 2009 examination.  Therefore, the Board finds that a remand for a new VA examination is not warranted. 

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Ratings shall be based, as far as practicable, upon the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.  Normal range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

As a general matter, the Board observes that the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259  (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221  (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of 

the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.
Medical evidence is generally required to establish a medical diagnosis or to address other medical questions; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (confirming the principles set forth in Jandreau).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30   (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74   (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

3.  Legal Analysis

The Veteran asserts that an increased evaluation is warranted for his service-connected left knee disability.  At the outset, the Board notes that the Veteran's claim for an increased evaluation for his service-connected left knee disability was received at the RO on May 1, 2007.  Therefore, the rating period for consideration on appeal begins May 1, 2006, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011). 

The record reflects that the Veteran's left knee disability is currently assigned a 10 percent evaluation under Diagnostic Code 5260, which pertains to limitation of leg flexion. Under this Code, a 10 percent evaluation is warranted for leg flexion that is limited to 45 degrees.  In order to achieve a 20 percent evaluation under this Code, the evidence must demonstrate leg flexion that is limited to 30 degrees. A 30 percent rating applies where leg flexion is limited to 15 degrees. 

The record reflects that on VA examination in August 2007, the Veteran had left knee flexion of 135 degrees.  Likewise, on VA examination in April 2009, the Veteran had left knee flexion of 140 degrees, with no pain.  Such findings, which are well in excess of the criteria for even a noncompensable evaluation, do not correspond to a higher 20 percent evaluation under DC 5260, which contemplates flexion limited to 30 degrees.  Therefore, an evaluation in excess of 10 percent is not warranted under this diagnostic code. 

The Board has also considered whether any alternate diagnostic codes may serve as a basis for an increased rating, and finds that DC 5261, which pertains to limitation of leg extension, is for consideration.  Under this code, a noncompensable evaluation is assigned where leg extension is limited to 5 degrees. A 10 percent rating is warranted where leg extension is limited to 10 degrees.  A 20 percent evaluation is warranted where leg extension is limited to 15 degrees. 

On VA examination in August 2007, the Veteran had left knee extension of zero degrees, with no pain.  Likewise, on VA examination in April 2009, the Veteran had left knee extension of zero degrees, which was not painful to motion.  Such findings correspond to the criteria for a noncompensable evaluation.  Therefore, the Board concludes that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5261. 

Further, because the evidence of record does not demonstrate that the Veteran suffers from ankylosis (i.e., complete bony fixation) of the left knee, as contemplated by DC 5256, dislocated semilunar cartilage, as contemplated by DC 5258, the absence of semilunar cartilage, as contemplated by DC 5259, impairment of the tibia and fibula, as contemplated by DC 5262, or genu recurvatum, as contemplated by DC 5263, he is not entitled to a higher evaluation under these Diagnostic Codes. 

The Board notes that it has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The record demonstrates that the Veteran has complained of experiencing left knee pain.  The Board recognizes that examiners have acknowledged and confirmed that the Veteran experiences such symptomology.  The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the current 10 percent disability evaluation assigned and that there has been no demonstration, by competent clinical evidence, of additional functional impairment comparable to the next higher evaluation under DC 5260 or DC 5261. 

The Board has also contemplated whether any separate evaluations are applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical evidence of record does not establish loss of either flexion or extension to a compensable degree. 
Thus, assignment of separate evaluations for limitation of flexion and extension of the left leg is not appropriate in this case. 

As for Diagnostic Code 5257, the Board notes that recurrent subluxation or lateral instability of the knees has not been shown.  In this regard, the March 2009 RO Hearing Transcript shows that the Veteran testified that he had problems with his knee "giving way" on him a couple of times per month.  (Transcript (T.) at page (pg.) 2.)  However, the August 2007 VA examination report shows that the examiner reported that there was no objective evidence of instability and that left knee anterior and posterior drawers, Lachman's and valgus or varus laxity tests were negative.  Therefore, in the absence of any documented, objective clinical findings of lateral instability or recurrent subluxation, the Board finds that a separate compensable rating pursuant to DC 5257 (for recurrent subluxation or lateral instability) is also not warranted.  VAOPGCPREC 23-97. 

The Board has also considered the Veteran's statements that his disability is worse than the 10 percent ratings he currently receives.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent left knee pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify a specific level of disability to his left knee according to the appropriate diagnostic codes.  Indeed, such competent and more probative and persuasive evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal period.  Additionally, the medical findings (as provided in the numerous treatment records as well as the August 2007 and April 2009 VA examination reports) directly address the criteria under which the Veteran's left knee disability is evaluated.

Therefore, based on the medical evidence of record, the Board concludes that the evidence is against a rating in excess of 10 percent for the Veteran's left knee disability at any time during the appeal period.  Consequently, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent at any time during the rating period prior on appeal.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected left knee strain is denied.


REMAND

Regarding the remaining issues on appeal, the Board determines that further development is necessary before the merits of the claim may be addressed. Once VA undertakes the effort to provide an examination when developing a claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007). 

With respect to the Veteran's left wrist disability, such condition is rated at 10 percent disability under 38 C.F.R. § 4.71a, DC 5215.  In reviewing the most recent VA examination report of record, which is dated in April 2009, the Board observes that the examiner noted the Veteran's left wrist was "painful at extremes of flexion," but did not specify the amount of additional limitation caused by this pain.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (requiring consideration of any additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011)).   Therefore, in order to minimize the prejudice by the potentially vague examination conducted two years ago, the Board determines that a new VA examination is necessary prior to final appellate review of this appeal.  

Next, with respect to the Veteran's claim for an increased rating for his post-traumatic headaches, the RO, in its January 2008 rating decision, evaluated such disability under of 38 CFR 4.124a, Diagnostic Code 8045, which pertains to brain disease due to trauma.  However, the Board notes that during the course of this appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.   See 73 Fed. Reg. 54,693-54,708 (Sept. 23, 2008).  The Federal Register's paragraph addressing the applicability date of the new regulation specifically states:

The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  The effective date of any award, or any increase in disability compensation, based solely on these new rating criteria will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations governing effective dates, 38 CFR 3.400, etc.  The rate of disability compensation will not be reduced based on these new rating criteria. 

The Board observes that the RO has not provided VCAA notice in regard to revised Diagnostic Code 8045.  Accordingly, the Veteran should be notified that he is allowed to request to have his claim considered under the new rating criteria for residuals of traumatic brain injury.

In addition, prior to October 23, 2008, traumatic brain disease due to trauma was rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008), which provides as follows:  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.   38 C.F.R. § 4.124a, Diagnostic Code 8045.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

In this case, the Veteran was last afforded a VA TBI examination in April 2009.  However, a review of the examination report shows that the findings contained therein are not adequate for rating the Veteran's traumatic brain injury residuals, to include headaches.  Specifically, although the examiner indicated that the Veteran reported experiencing cognitive, emotional/behavioral and physical symptomatology, including headaches, memory problems, difficulty concentrating, decreased attention, difficulty with map reading, remembering things to do, mood swings, anxiety, depression, blurred vision, and heat intolerance, he failed to provide an opinion regarding a nexus between any brain injury and known cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction) and/or otherwise indicate if such symptoms/conditions are associated with another disability.  As such, the Board finds that the April 2009 VA examination is inadequate and that a new VA examination that contemplates the revised rating criteria for rating traumatic brain injuries is warranted.   

VA's duty to assist also includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the record reflects that the Veteran receives treatment for his conditions at the Central Texas VA Health Care System.  The last treatment records contained in the record are dated in 2007.  Therefore, the Board finds that any outstanding ongoing treatment records from any pertinent VA Medical Center should be located and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the Veteran in regard to revised Diagnostic Code 8045.

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his left wrist and TBI (including headaches) disabilities.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any outstanding VA treatment records.

3.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected left wrist disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed. 

In regard to the Veteran's left wrist, the examiner should provide specific findings as to whether ankylosis of the left wrist is present, and if so, whether it is favorable or unfavorable.  If ankylosis is found to be favorable, the examiner should state at what range it is ankylosed (e.g., is it favorable within 20 to 30 degrees of flexion).  If it is found to be unfavorable, the examiner should state whether it is unfavorable in any degree of palmar flexion, or with ulnar or radial deviation; or in the alternative, whether it is extremely unfavorable so as to be equivalent to the loss of use of the hand. 

A rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology.
      
4.  Schedule the Veteran for a VA examination to determine the current severity of his headaches and TBI residuals, which should be conducted in accordance with the newly revised TBI examination worksheet.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this Remand.

The examiner should also address all potential facets of brain injury, including: memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; and neurobehavioral, cognitive, communication, consciousness, or mental effects; and any pain-related conditions.  Separately for each of these, the examiner should address whether a disability or impairment in functioning is present, and if so whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that this facet of brain injury is causally associated with the Veteran's head injury in service, or alternatively whether such origin or causation is unlikely (i.e., less than a 50-50 degree of probability)? 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note:  The examiner should provide complete explanations for the requested opinions. If any opinion cannot be rendered without resort to speculation, the examiner should explain why that is so. 

5.  Thereafter, readjudicate the issues on appeal.   If any benefit sought in the remanded claim is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and afford the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


